Citation Nr: 1613239	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  08-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from June 1979 to November 1980; May 1982 to May 1984; and September 1991 to June 1994, with additional Reserve service. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In an October 2014 decision, the Board granted service connection for a right knee disability.  At that time, the Board also determined that entitlement to a higher rating for hypothyroidism was not warranted.  The Veteran subsequently appealed that part of the decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the October 2014 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

The October 2014 Board decision referred to the agency of original jurisdiction (AOJ) a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a detached left retina as a result of VA treatment.  This claim has not yet been adjudicated; thus, it is again referred to the AOJ for disposition.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In February 2016, the Veteran submitted additional evidence as to his claim for a higher rating for hypothyroidism, and expressly stated that he does not waive AOJ jurisdiction of this additional evidence.   Therefore, the Board finds that a remand for AOJ review of this evidence followed by the issuance of a supplemental statement of the case (SSOC) is required.  See 38 C.F.R. § 20.1304(c).

The evidence submitted by the Veteran in February 2016 indicates that his hypothyroidism symptoms may have increased in severity since he was last examined.  Under these circumstances, he must be afforded a new VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Updated VA and non-VA treatment records must also be obtained.  38 C.F.R.             § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records since August 2012.  

2.  Contact the Veteran and request that he provide written authorization to obtain records from all non-VA doctors who have treated him for hypothyroidism.   

Upon receipt of such, take appropriate action to contact the identified providers and request all clinical notes related to the Veteran's hypothyroidism that are not already of record.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to assess the severity of the Veteran's service-connected hypothyroidism.  The record must be reviewed by the examiner.  

All signs and symptoms of the service-connected hypothyroidism are to be discussed in detail.  The examiner is asked to state whether the Veteran has symptoms of muscular weakness, mental disturbance (dementia or slowing of thought), weight gain, cold intolerance, cardiovascular involvement, bradycardia (less than 60 beats per minute), and/or sleepiness that are not already attributable to another service-connected disability.  The examiner is to take a detailed history from the Veteran and conduct a physical evaluation before reaching a conclusion in this matter.  The treatise evidence submitted by the Veteran in February 2016, addressing the value of TSH in determining the severity of hypothyroidism, must be noted and discussed.  

4.  Then, after completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ must issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

